707 S.E.2d 235 (2011)
STATE
v.
Artis Tamar PERKINS.
No. 123P11-1.
Supreme Court of North Carolina.
April 7, 2011.
Steven F. Bryant, Assistant Attorney General, for State of North Carolina.
Artis Perkins, Polkton, for Perkins, Artis Tamar.
C. Colon Willoughby, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 30th of March 2011 by Defendant-Appellant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 7th of April 2011."
HUDSON, J. recused.